


THIRD AMENDMENT TO LEASE
THIS THIRD AMENDMENT TO LEASE (this “Third Amendment”) is made as of October 1,
2014 (the “Effective Date”) by and between 6200 STONERIDGE MALL ROAD
INVESTORS LLC, a Delaware limited liability company (“Landlord”), and CALLIDUS
SOFTWARE INC., a Delaware corporation (“Tenant”).
RECITALS
A.Landlord and Tenant have previously entered into that certain Office Lease
Agreement dated March 30, 2010, as amended by that certain First Amendment to
Lease dated October 20, 2010, and that certain Second Amendment to Lease dated
as of December 27, 2011 (collectively, the “Existing Lease”), pursuant to which
Tenant leases certain premises containing approximately forty-five thousand
seven hundred ninety-nine (45,799) rentable square feet in the Building located
at 6200 Stoneridge Mall Road, Pleasanton, California 94588 and as more
particularly described therein (the “Premises”).
B.    Landlord and Tenant now desire to amend the Existing Lease to, among other
things, provide for its early expiration, subject to each of the terms,
conditions, and provisions set forth herein.
AGREEMENT
NOW THEREFORE, in consideration of the agreements of Landlord and Tenant herein
contained and other valuable consideration, the receipt and adequacy of which
are hereby acknowledged, Landlord and Tenant hereby agree as follows:
1.
RECITALS

Landlord and Tenant acknowledge and agree the above recitals are true and
correct and are hereby incorporated herein as though set forth in full.
2.
DEFINITIONS

As of the date hereof, all references to "the Lease" or "this Lease" in the
Existing Lease or in this Third Amendment shall be deemed to refer to the
Existing Lease, as amended by this Third Amendment. Capitalized terms used but
not otherwise defined herein shall have the meanings ascribed to them in the
Existing Lease.
3.
TERM

The parties acknowledge that the Term was previously scheduled to expire on July
31, 2017. Landlord and Tenant hereby agree that the Term is hereby amended such
that the Expiration Date shall be the earlier to occur of (i) the date selected
by Tenant following no less than fourteen (14) days prior written notice to
Landlord, or (ii) February 16, 2015, unless sooner terminated in accordance with
the terms and conditions of the Existing Lease. Any holding over

1



--------------------------------------------------------------------------------




shall be governed by the terms of Paragraph 35 of the Existing Lease. Any notice
delivered by Tenant pursuant to clause (i) above shall be delivered to Landlord
in accordance with Section 33 of the Existing Lease, with concurrent copies
delivered by the same method to the following:
Workday, Inc.
6230 Stoneridge Mall Road, Suite 300
Pleasanton, California 94588
Attention: Director of Real Estate

- and -
Workday, Inc.
6230 Stoneridge Mall Road, Suite 300
Pleasanton, California 94588
Attention: General Counsel


- and -


Cooper Law Offices
495 Miller Avenue, Suite 305
Mill Valley, California 94941
Attention: Thomas E. Cooper, Esq.

4.
SURRENDER OF PREMISES

Notwithstanding anything to the contrary contained in the Existing Lease,
including without limitation Paragraph 11 thereof, Tenant’s surrender
obligations shall include and be limited to the following.
(a)    Tenant shall surrender of the Premises in good condition and repair
(damage by acts of God, fire, and normal wear and tear excepted), broom clean
and free of debris and otherwise in accordance with Paragraph 32(f) of the
Existing Lease.
(b)    Tenant shall remove any of Tenant’s signage at the Project, and repair
any damage caused by such removal.
(c)    Tenant shall remove the following property and equipment from the server
room portion of the Premises and repair any damage caused by such removal: (i)
UPS, UPS bypass and batteries; (ii) equipment racks (i.e., the “X-Large” racks
and “Seimens” racks) and any equipment located therein; and (iii) electrical
feeds for UPS back to the local distribution panel.
For the avoidance of doubt, Tenant shall not be required to (i) remove any of
Tenant’s Property to be sold by Tenant to Workday, Inc., a Delaware corporation
(“Workday”), which Workday has agreed to accept as of the Expiration Date, (ii)
remove the supplemental HVAC (i.e., the Liebert A/C units) and supporting
electrical, (iii) remove the security panels, equipment and monitor; (iv) remove
pre-action system, (v) remove power distribution panel, or (vi) remove and
restore any Alterations previously constructed by Tenant and not otherwise
described above,

2



--------------------------------------------------------------------------------




including without limitation the restoration of the dropped ceiling in the first
floor portion of the Premises; provided, however, in consideration of Landlord
waiving Tenant’s obligation to restore the dropped ceiling in the first floor
portion of the Premises, Tenant shall pay to Landlord the sum of Twenty Thousand
Dollars ($20,000.00) within thirty (30) days following the Expiration Date as
modified by Section 3 above.
5.
SECURITY DEPOSIT

Paragraph 7(f) of the Existing Lease is hereby amended such that the phrase
therein which reads “shall be returned to Tenant within thirty (30) days after
the later of the Expiration Date or Tenant’s vacation and surrender of the
Leased Premises in accordance with the requirements of this Lease” is hereby
revised to read “shall be returned to Tenant within thirty (30) days after
Tenant’s vacation and surrender of the Leased Premises in accordance with the
requirements of this Lease, but in no event prior to the Expiration Date”.
6.
ADDITIONAL LEASE MODIFICATIONS

The following Sections of the Existing Lease are hereby deleted, ab initio, and
shall be of no further force or effect: Paragraph 54 (Renewal Option), Paragraph
55 (Right of First Offer), and Paragraph 56 (Termination Option).
7.
CONDITION PRECEDENT

The effectiveness of this Third Amendment is expressly contingent upon the
satisfaction of Tenant entering into an agreement with Oracle America, Inc., to
sublease certain premises located at 4140 Dublin Boulevard (the “Condition
Precedent”). The Condition Precedent is for the benefit of Tenant only and may
be waived by Tenant. Tenant shall provide Landlord written notice of the
satisfaction, waiver or non-satisfaction of the Condition Precedent as soon as
reasonably possible. In the event Tenant delivers a notice that the Condition
Precedent has been satisfied (or is affirmatively waived by Tenant) or in the
event Tenant fails to deliver any notice of non-satisfaction within ten (10)
business days after the Effective Date, then the Condition Precedent shall be
deemed to have been satisfied and/or waived. In the event Tenant delivers notice
of non-satisfaction of the Condition Precedent within such ten (10) business day
period, then this Third Amendment shall terminate, ab initio, and shall be of no
further force or effect.
8.
MISCELLANEOUS

(a)    As amended hereby, the Existing Lease is hereby ratified and confirmed in
all respects. In the event of any inconsistencies between the terms of this
Third Amendment and the Existing Lease, the terms of this Third Amendment shall
prevail.
(b)    Landlord represents that the Premises has not undergone inspection by a
Certified Access Specialist (CASp). The foregoing verification is included in
this Third Amendment solely for the purpose of complying with California Civil
Code Section 1938 and shall not in any manner affect Landlord’s and Tenant’s
respective responsibilities for compliance with construction-related
accessibility standards as set forth in the Existing Lease.

3



--------------------------------------------------------------------------------




(c)    Tenant represents and warrants to Landlord that neither it nor its
officers or agents nor anyone acting on its behalf has dealt with any real
estate broker or finder in the negotiating or making of this Third Amendment so
as to cause Landlord to be responsible for the payment of a brokerage
commission, and Tenant shall indemnify and hold Landlord harmless from any claim
or claims, and costs and expenses, including reasonable attorneys’ fees,
incurred by Landlord in conjunction with any claim or claims of any other broker
or brokers to a commission in connection with this Third Amendment as a result
of the actions of Tenant or its officers, agents or anyone acting on its behalf.
(d)    This Third Amendment shall bind and inure to the benefit of Landlord and
Tenant and their respective legal representatives and successors and assigns.
(e)    This Third Amendment may be executed in counterparts each of which
counterparts when taken together shall constitute one and the same agreement.
(f)    Except as set forth in this Third Amendment, all terms and conditions of
the Existing Lease shall remain in full force and effect. The Existing Lease and
this Third Amendment, including the Exhibits and any Addenda attached hereto,
contains the entire agreement of the parties hereto, and no representations,
inducements, promises or agreements, oral or otherwise, between the parties, not
embodied herein or therein, shall be of any force and effect.
Remainder of Page Intentionally Blank



4



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have executed this Third Amendment as of
the date first above written.
Landlord:
6200 STONERIDGE MALL ROAD INVESTORS LLC,
a Delaware limited liability company
By: TPF Equity REIT Operating Partnership LP,
its sole member
By: TPF Equity REIT Operating Partnership GP LLC,
its general partner 

By: /s/ Timothy J. Cahill 
Name: Timothy J. Cahill 
Title: Executive Director – Asset Management  

 
By: /s/ Thomas Enger 
Name: Thomas Enger 
Title: Executive Director 


Tenant:
CALLIDUS SOFTWARE INC.,
a Delaware corporation
By: /s/ Bob Corey 
Name: Bob Corey 
Title: CFO




5

